        Case 1:20-cv-03538-GLR Document 10-2 Filed 12/07/20 Page 1 of 17



                        DECLARATION OF JOSEPH WEBSTER
                             Pursuant to 28 U.S.C. § 1746
I, Joseph Webster, have personal knowledge of the facts and matters set forth below. If called as

a witness, I could and would testify as follows:


       1.      My name is Joseph Webster. I am over the age of twenty-one and I live in Ocoee,

Florida.

       2.      In May 2020 I started researching online for courses on how to swing trade and

trade stocks generally. I found an ad for a company called Raging Bull and it led me to the
Raging Bull website. I signed up on the website with my email for free trading tips. I then

started getting many ads for Raging Bull services on Facebook and Instagram.

       3.      From one of those ads, I watched a webinar by a Raging Bull trader named Jason

Bond. He said that he is a millionaire trader who trades part time and teaches others to trade. He

said that trading is easy to learn and that he has taught many people who had no trading

experience and only $2000 accounts. Jason said he would show us how to trade penny stocks

and he would teach us to understand specific patterns so we would know when to get in and out

of the trades. There was what appeared to be a live chat box during the webinar. People were

writing that they traded part time while they have a full time job and that they made money using

Jason’s service.   Jason’s service included real time trade alerts and training videos.

       4.      In approximately May 2020, I decided to sign up for Jason’s service called Jason

Bond Unchained. I paid $97 with my credit card for a trial period because I wanted to receive

the real time trade alerts and learn more about trading. I also liked the money back guarantee so
that I could cancel if I did not like the service. I cannot remember now how many days I had for

the guarantee, but it was somewhere between 30 and 60 days. I could cancel anytime and get my

money back before the end of the guarantee time, but if I did not cancel, my subscription would

automatically renew and I would be billed $297 per month. There were no disclaimers or

caveats with the money back guarantee. I could cancel for any reason and any time before the

end of the guarantee period.

                                                   1

                                                                                   PX 12, 784
       Case 1:20-cv-03538-GLR Document 10-2 Filed 12/07/20 Page 2 of 17




       5.      Once I signed up, I received tons of Raging Bull emails advertising other Raging

Bull products and services. I recently deleted approximately 300 marketing emails I received

from Raging Bull. I constantly received offers from other Raging Bull traders who claimed they

had their own strategies they use to make money and that if I followed their strategy, I could

make the same money they are making.

       6.      Many of the marketing emails advertised free webinars and I watched another

webinar by another Raging Bull trader named Kyle Dennis.            He also said that he was a

millionaire trader and if I signed up for his service, Fast Five Trading, I would get access to

course materials and the scanner he uses to watch for his next trades. Kyle said that because he

does all the work and finds trades using his own scanner, I would not have to spend time

searching for trades. He said I could just follow what he was doing. This sounded good to me

because I am busy with a job and three young children. I joined Fast Five Trading, but I do not

remember how much I paid.

       7.      With the Fast Five Trading service, I received training videos and real time text

alerts of Kyle Dennis’ trades. We were supposed to be able to follow his trades with his alerts for

buying and selling. I also received real time text alerts from Jason Bond.

       8.      I received text and email alerts about what Kyle and Jason were about to buy, but

I did not always receive corresponding sell alerts. I expected to get sell alerts when I purchased

the service. I tried the services for about three weeks, but when I bought based on an alert, I did

not know when to sell and I lost money. For example, I bought $200 of a stock that Kyle alerted

on, but because I did not know when to sell, I ended up losing $80 on that trade.

       9.      I also reviewed some of the training videos that came with the services. I was

hoping to get more information as to the basics of trading, including methods and strategies.

Jason said that the videos walk through his methods and strategies step-by-step, but I did not see

that in any of the videos that I watched. I watched a few of them, but in fact, I did not learn any

methods or strategies that I could apply to my own trading from the videos. In addition, I did not

see anything in the videos about when to buy and sell.

                                                2

                                                                                    PX 12, 785
       Case 1:20-cv-03538-GLR Document 10-2 Filed 12/07/20 Page 3 of 17




       10.     Even though Jason talked about how subscribers could have small accounts to

start with, the huge profits he made were possible because he was trading with a lot of money.

He would tell us that he bought 10,000 shares of some stock, but there is no way I could do that

with the size of my account.

       11.     After a few weeks, I stopped receiving the alerts and I realized that the Raging

Bull services were not for me and I wanted to cancel using the money back guarantee. I tried to

cancel online since that is how I paid for the course originally and there was a cancel

subscription link on my subscription page in my account portal.         I clicked on the cancel

subscription link and it showed a list of options of why I wanted to cancel. I clicked on one of

the reasons and then I received a message that said I had to speak with a live person in order to

cancel my service. I tried calling the phone number for their VIP customer service and received

a voice mail message that said all representatives were busy and I could send an email. I sent an

email and received a response back that said I should call customer service if I need assistance

for refunds or cancellations. I am not sure why someone at Bullseye Trading responded to me to

tell me that because I do not believe I ever purchased that service from Raging Bull. I was stuck

in this email-voicemail loop for several weeks. Attached as Attachment A are true and correct

copies of some of my emails requesting a refund.

       12.     Meanwhile, while I was trying to cancel my subscription and get my refund,

Raging Bull charged my credit card $297 for the first quarterly payment on the Jason Bond

Unchained subscription on June 4, 2020, without my consent.

       13.     I tried to contact them for approximately 4 ½ weeks via phone, email and text. I

left approximately four messages on voicemail and submitted approximately five email inquiries.

I was finally able to reach a live Raging Bull employee. I explained that I had been trying to get

in touch with the company to get my money back guarantee for the past several weeks, but I had

not been able to get through to anyone who could help me through email or phone. I asked for

my refund and he told me that he would love to give me the refund, but then told me that I had to

watch video courses and pass tests for each course. I told him that no one explained that to me

                                                3

                                                                                PX 12, 786
       Case 1:20-cv-03538-GLR Document 10-2 Filed 12/07/20 Page 4 of 17




and there was nothing on the webinar or website that explained that before I purchased. I never

saw any type of disclaimer on the website, webinar or checkout page that said I had to watch

videos and pass tests in order to get my money back. I told him that I do not have time to

complete all the courses and Raging Bull promised me a money back guarantee. He told me that

if I did not have time to watch all the videos and take the tests, then I should not have signed up

for the service to begin with. However, no one ever told me that I would have to watch all the

videos and pass tests. Jason Bond sold this as an alert service where Jason would do all the

homework and send us real time alerts. The videos were part of the package, but Jason never

explained that they were a required piece or that we had to watch them to get our money back.

       14.     I started to work through the videos, but there appeared to be at least 40 videos

totaling at least 20 hours. I work full time and have three young children and there was no way I

could complete all of these courses and pass all the tests before Raging Bull would bill me again

for the next automatic renewal period.

       15.     I contacted the Better Business Bureau (“BBB”) on July 9, 2020 to file a

complaint. I also filed a credit card dispute with my credit card company on July 9. On July 22,

2020 Raging Bull responded on the BBB website to my complaint and said that they have

several options to discuss with me and I can email them at bbb@ragingbull.com or speak with a

Raging Bull employee handling their BBB complaints. I did not contact them again because the

supervisor I spoke with who told me I should never have signed up in the first place was nasty

and mean.

       16.     On the credit card merchant dispute form, Raging Bull responded by saying

“sorry for the delayed response. Covid has caused delays. We received your emails and

messages, but can’t give you a refund unless you take our courses first.” They admitted that they

received my messages, but just did not respond to me. Raging Bull would not give me a refund

and I did not believe that I could finish the videos before the next auto renewal period. I had to

cancel the credit card I used to purchase the services to ensure that Raging Bull could not charge



                                                4

                                                                                 PX 12, 787
       Case 1:20-cv-03538-GLR Document 10-2 Filed 12/07/20 Page 5 of 17




me again. Attached as Attachment B is a true and correct copy of the merchant dispute form.


       I declare under penalty of perjury that the foregoing is true and correct.


             09/25
Executed on: _______________, 2020
Ocoee, Florida                                                     Joseph Webster




                                                 5

                                                                                    PX 12, 788
                          Case 1:20-cv-03538-GLR Document 10-2 Filed 12/07/20 Page 6 of 17




Begin forwarded message:

From: JOEY WEBSTER
Subject: REFUND - Re: Jeff Bishop’s BRAND NEW Options Service
Date: June 11, 2020 at 10:40:09 PM EDT
To: Jason Bond <jason@jasonbondpicks.com>

Greetings,

I would like a refund please. I tried to contact you guys a few days ago and havent received a response yet.
Please refund my account upon receiving this message. Thank you
Joe Webster




       On Jun 11, 2020, at 8:38 PM, Jason Bond <jason@jasonbondpicks.com> wrote:




                                                                                                                        1




                                                             Attachment A                                      PX 12, 789
            Case 1:20-cv-03538-GLR Document 10-2 Filed 12/07/20 Page 7 of 17




                                                                               Jal JASONS01
                                                                                        MOM E NTUM




         00 00 00 00
           Days            Hours           Minutes         Seconds


Earlier, Jeff Bishop blew the top off of a room full of thousands with the debut of his High Octane Options System

Simply put, this is the most aggressive options service he’s ever released.

Most traders are timid, sloppy, and sometimes too scared to even pull the trigger.

Not anymore.

High Octane Options is about trading LESS and making MORE... It’s about waiting for the PERFECT setup,

And now Jeff has developed what he’s calling his “Octane Scanner”.

It scans through over 3,500 stocks in the market, and alerts him every time his favorite trade setup pops up.
                                                                                                        HIGH OCTANE
                                                                                                        OPTION$        I
                                                                                               S,"""1        Last      rme
                                                                                              EJ'AM          229.27    13:30:.>S



                                                                                              -
                                                                                              ABT


                                                                                              S Ot.

                                                                                              ""
                                                                                              TIDi
                                                                                                             90.93
                                                                                                             38.01
                                                                                                             31.29
                                                                                                             51..112
                                                                                                             258.37
                                                                                                                       13:30:JO
                                                                                                                       12:32:50
                                                                                                                       12:31:59
                                                                                                                       12:31:59
                                                                                                                       12:31:11
                                                                                              LCT!           !0&.15    12:31:10
                                                                                              AAro           35.26     12:31:00

                                                                                              .....
                                                                                              DCO            34.15
                                                                                                             47.31
                                                                                                                       12:31:00
                                                                                                                       12:11:01
                                                                                                                       12.:30:<;3
                                                                                              ,.,.,
                                                                                              O<A            32.21
                                                                                                             7'd.8     12:J):4l)
                                                                                              EE             67.88     12:30:28




Here are just a few of the recent winners it’s alerted…



                                                                                                         2




                                       Attachment A                                   PX 12, 790
             Case 1:20-cv-03538-GLR Document 10-2 Filed 12/07/20 Page 8 of 17

                                                                                                           FRPT: 119% win
                                                                                                           MDB: 1124% wi
                                                                                                           CGNX: 127% wi
                                                                                                           ARVN: 80% mo

And that’s just in the last WEEK!

Not to mention these two High Octane trades that Jeff cashed in on this morning…




And I haven't even gotten to the best part…

Right now, Jeff has slashed the entry prices on his High Octane Options Program.

He’s offering $1,000 off his “Forever Plan”, and $500 off his Annual Subscription… This is founding memb

BUT…

And this is a big BUT

Tonight at midnight this deal is OVER and this service will cost thousands more.

Jeff simply can’t keep this deal open for too long!

Your chance to become a High Octane Founding Member is right here.


P.S. Join now and you’ll be in time to get your hands on Jeff $20,000 High Octane Pick tomorrow morning.




                                                                                                              3




                                           Attachment A                                        PX 12, 791
                      Case 1:20-cv-03538-GLR Document 10-2 Filed 12/07/20 Page 9 of 17




      '       ..       . . . -, :B-
                            -
                                 ··.·•· .· ·...~.· .··· .. .
                                                   .
                                                       .
                                                           I
                                                               -       -
                                                                           ••




Jason Bond
JasonBondPicks.com




                                                                                                                                                                                                   RagingB
                                                                                                                                                                                         62 Calef Hwy. #23


                                                                                                                                                                    Click Here to stop receiving emails
                                                                                                                                                                                   Unsubscribe from a




Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any s
investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in
customers. The buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, s
of this website must determine for themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect to any investment decis
fully understand any and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should be in
correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be
held for such representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual figures fro


If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription. Opting out of emails does not remove you from your service at Ja




                                                                                                                                                                                        4




                                                                            Attachment A                                                                       PX 12, 792
Case 1:20-cv-03538-GLR Document 10-2 Filed 12/07/20 Page 10 of 17




                                                                             5




                          Attachment A                              PX 12, 793
                                                                    Begin forwarded message:
                                                                    From: "Justus (Bulls Eye Trading)"
Case 1:20-cv-03538-GLR Document 10-2 Filed 12/07/20 Page 11 of 17




                                                                    <support@bullseyetrading.zendesk.com>
                                                                    Subject: [Bullseye Trading] Re: Contact Form: JOE WEBSTER -
                                                                    billing
                                                                    Date: June 11, 2020 at 11:29:54 PM EDT
                                                                    To: JOEY WEBSTER
                                                                    Reply-To: Bulls Eye Trading
                                                                    <support+id781392@bullseyetrading.zendesk.com>
                                                                     ##- Please type your reply above this line -##
                                                                     Your request (781392) has been solved. To reopen this request, reply to this email.
                                                                     See the latest comments below:
                                                                        •I




                                                                                Justus (Bullseye Trading)
                                                                                Jun 11, 2020, 11:29:52 PM EDT
                                                                                Hi there!
                                                                                Thanks for taking the time out of your day to reach out to us.
                                                                                We do not handle cancellations and refunds via email so I would
                                                                                love to point you in the right direction.
                                                                                For your request, the only way to get this taken care of is by
                                                                                calling and speaking directly to one of our dedicated Client
                                                                                Support agents. Our number is 833-265-1270 and we are in
                                                                                the office Monday through Friday from 9 am to 5 pm.
                                                                                When you call, let us know what you need and we will be happy
                                                                                to help you figure out a resolution. If the lines are busy, please
                                                                                leave your number for us to call you back!
                                                                                All the best,
                                                                                                       Attachment A                            PX 12, 794
                                                                                ​
                                                                                Justus
                                                                                VIP Client Services
                                                                                (833) 265-1270
                                                                                https://ragingbull.com
                                                                                https://ragingbull.com/our-experts
                                                                                https://www.linkedin.com/company/ragingbull
                                                                                https://www.facebook.com/RagingBullTrading
Case 1:20-cv-03538-GLR Document 10-2 Filed 12/07/20 Page 12 of 17




                                                                                JOEY WEBSTER
                                                                         I•




                                                                                Jun 11, 2020, 10:42:26 PM EDT
                                                                                I would like a refund please. I am not receiving the alerts. I have
                                                                                tried to contact the team twice now with no responses and the
                                                                                program does not cover the areas that I need the most
                                                                                improvement in.
                                                                                Please refund my account. Thank you
                                                                     ]
                                                                     Thank You for Contacting Support.
                                                                    [KZK30Y-33M6]
                                                                                                      Attachment A                         PX 12, 795
      Case 1:20-cv-03538-GLR Document 10-2 Filed 12/07/20 Page 13 of 17




Begin forwarded message:

From: JOEY WEBSTER <j
Subject: 3rd attempt for refund
Date: June 12, 2020 at 3:09:02 PM EDT
To: Jason Bond <jason@jasonbondpicks.com>

Good afternoon,

Ive called 3x and left two messages in an attempt to receive an refund.
Can you please assist with this ?


Joe Webster




Ill
      On Jun 12, 2020, at 11:01 AM, Jason Bond <jason@jasonbondpicks.com> wrote:




                                     Good afternoon, guys and gals.


                                     As you know, it’s been a wild week on Wall Street, and yesterday was
                                     particularly brutal for a lot of people.


                                     Stocks suffered their worst day since March on Thursday, as a rapidly



                                                               Attachment A                                  PX 12, 796
Case 1:20-cv-03538-GLR Document 10-2 Filed 12/07/20 Page 14 of 17

               growing rate of new coronavirus cases in many states fueled fears we
               opened the economy too soon.


               I empathize with the people who lost money in the sell-off this week --
               trust me, I do. Like a lot of people, I was on the wrong side of the late
               February pandemic plunge, so I was there not too long ago.


               You’re frustrated, most likely -- who wouldn’t be?


               But I feel I’ve grown a lot as a trader these past few months, in
               particular, and a lot of that growth comes in knowing when to trade
               more conservatively or even sit on my hands. (My personal mentor,
               Jeff Bishop, on the other hand, likes it HIGH OCTANE!)


               So today I’d like to pass along some of that knowledge and discuss
               the stock market chart that not only warned me of a broader
               pullback, but helped me make a lot of money this week, as well as
               other options trading takeaways you can put to good use.


               Click here for how I made over $15K betting against small-caps.




               Jason Bond


                               Image




                                                   jg




                                    Attachment A                                           PX 12, 797
Case 1:20-cv-03538-GLR Document 10-2 Filed 12/07/20 Page 15 of 17

             Special




                                                                     RagingBull, LLC
                                                           62 Calef Hwy. #233, Lee, NH 03861

                                                      Manage Email Preferences | Unsubscribe All*

                     * Unsubscribe All will block our premium alert service from sending you any e-mails in the future,
                                   you will need to contact support to give us permission to e-mail you again.

                        This e-mail was sent to the following lists: Jason Bond Picks - Swing & Long-Term Trading




               Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a
               broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
               website are advised that all information presented on this website is solely for informational purposes, is not intended to be
               used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
               investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is
               discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account. These
               individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a
               regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
               information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
               recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves
               what specific investments to make or not make and are urged to consult with their own independent financial advisors with
               respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should
               seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any
               and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to
               be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind,
               express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness,
               correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
               information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and
               for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but
               all such positions are held for such representative’s own account. Past results are not indicative of future profits. This table is
               accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Jason Bond
               manages on behalf of RagingBull.com, LLC.


               If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your
               subscription. Opting out of emails does not remove you from your service at JasonBondPicks.com.




                                                      Attachment A                                                                                   PX 12, 798
                  Case 1:20-cv-03538-GLR Document 10-2 Filed 12/07/20 Page 16 of 17



                                   CUSTOMER STATEMENT OF DISPUTED ITEMS

Your Account # _                      ___________________
Merchant Name                         Posting Date                      Amount                      Reference Number

RAGINGBULL - JASON BOND   6/5/2020                  $297.00                  3028813:3527271]
__________________________________________________________________________________________________
__________________________________________________________________________________________________

I have examined the charge(s) make to my account and dispute the above charge for the following reason:
PICK ONLY ONE REASON.
Billing Error Reasons (please select only one reason):                 Necessary Information / Documentation
1 ‫ٱ‬. MERCHANDISE NOT RECEIVED:                                         What was purchased?__________________________________
   I did not receive merchandise as scheduled. The merchandise         Expected date of delivery:_________/_________/____________
   was to be delivered by_________________. (US Mail, FedEx,           Date merchant contacted:_________/_________/____________
   UPS, Pick up in person, etc.) I have contacted the merchant to      Merchant contact name:________________________________
   request a credit for the merchandise but have not been              Merchant’s reason for non-delivery:______________________
   successful.                                                         ____________________________________________________
2 ‫ٱ‬. SERVICES NOT RENDERED:                                            What was purchased?__________________________________
   I did not receive the service as scheduled. I contacted the         Expected date of delivery:_________/_________/____________
   merchant to receive the service or a credit, but have not been      Date merchant contacted:_________/_________/____________
   successful.                                                         Merchant contact name:________________________________
                                                                       Merchant’s reason for non-deliver of services:______________
                                                                       ____________________________________________________
3 ‫ٱ‬. CANCELLED TRANSACTION:                                            Was this a recurring transaction? YES____ NO____
   I notified the merchant to cancel this charge, service, or          Were you advised of the merchant’s cancellation/refund
   reservation.                                                        policy? YES____ NO____
                                                                       Date transaction was cancelled:________/_______/__________
  [Please provide any supporting documentation. If the charge          Cancellation number:__________________________________
  was travel or entertainment (hotel, restaurant, car rental, etc.),   Reason for cancellation:________________________________
  provide the cancellation number.]                                    ____________________________________________________
4 ‫ٱ‬. MERCHANT CREDIT NOT RECEIVED /                                    What was purchase?___________________________________
   MERCHANDISE RETURNED:                                               Were you advised of the merchant’s cancellation/refund
   I returned/shipped the merchandise to the merchant but did not      policy? YES____ NO____
   receive credit. I contacted the merchant on ____/____/____ to       Date transaction was returned:________/________/_________
   confirm receipt of the merchandise (if applicable) and              Return authorization number:___________________________
   processing of my credit. Enclosed is a copy of my credit slip
   or signed return receipt.                                           Enclosed is my proof of return.
5 ‫ٱ‬. DEFECTIVE OR DAMAGED MERCHANDISE:                                 What was ordered?____________________________________
   Merchandise was shipped to me but arrived damaged or                What was defective?___________________________________
   defective. I have shipped the merchandise back to the               Merchant’s response:__________________________________
   merchant but have not received credit. Enclosed is a copy of        ____________________________________________________
   the signed return receipt.                                          Date merchandise was returned:_______/________/_________

                                                                       Enclosed is my proof of return.
6 ‫ٱ‬. DOUBLE OR MULTIPLE CHARGES:                                       Enclosed is a copy of my sales receipt or contract showing the
   The charge in question was a single transaction, but was posted     correct amount of sale.
   more than once to my account. I contacted the merchant on
   ____/____/____. I have been unsuccessful in attempting to
   resolve this issue.




                                                                Attachment B                               PX 12, 799
                      Case 1:20-cv-03538-GLR Document 10-2 Filed 12/07/20 Page 17 of 17

Billing Error Reasons (please select only one reason):                               Necessary Information / Documentation
7 ‫ٱ‬. CREDIT APPEARS AS CHARGE:                                                       Enclosed is a copy of the Credit Slip.
   A credit appeared as a charge on my statement.
8 ‫ٱ‬. PAID BY CHECK/CASH/OTHER CREDIT CARD:                                           Enclosed is a copy of the cancelled check (front and back),
   A check, cash, or a different credit card paid the charge in                      cash receipt, other credit card statement or other proof.
   question. I contacted the merchant on ___/___/____. I have
   been unsuccessful in attempting to resolve this issue.
9 ‫ٱ‬. AMOUNT OF CHARGE INCREASED AFTER SALE:                                          Enclosed is proof of the correct sales amount. Enclosed is a
   The amount entered on the sales slip was $___________, but I                      copy of the contract, invoice, etc. that details the correct
   was billed $___________.                                                          amount of the charge.
10 ‫ٱ‬. QUALITY OF GOODS OR SERVICES / NOT AS                                          Date merchant contacted:_________/_________/___________
  DESCRIBED:                                                                         Merchant’s response:__________________________________
  The quality of the merchandise or service that I received was                      ____________________________________________________
  not as described by the merchant or as agreed to in the                            Enclosed is documentation detailing the service or merchandise
  contract. I contacted the merchant and I have been                                 agreement, including copies of the initial sales contract,
  unsuccessful in attempting to resolve this issue.                                  invoices, etc. that include details of the contract and any
                                                                                     correspondence with the merchant.
11 ‫ٱ‬. UNAUTHORIZED CHARGE:                                                                                            06              05
                                                                                     Date merchant contacted:_________/_________/____________       2020

  Neither any authorized user nor I has participated in or                                                          RAGINGBULL - JASON BOND unchained
                                                                                     Merchant contact name:________________________________
  authorized the above transaction.                                                                             "sorry for the delayed response. Covid has caused delays"
                                                                                     Merchant’s response:__________________________________
                                                                                     We received your emails and messages, but cant give you a refund unless you take
                                                                                     ____________________________________________________
  (Please make an attempt to contact the merchant to                                  our course first."
  identify this charge before submitting this form.)
12 ‫ٱ‬. DO NOT RECOGNIZE CHARGE:                                                       Date merchant contacted:_________/_________/____________
  I do not recognize this charge. Please send me any information                     Merchant contact name:________________________________
  to identify this charge, such as a copy of the sales slip or any                   Merchant’s response:__________________________________
  other detailed merchant information.                                               ____________________________________________________

  (Please keep in mind that sometimes the merchants bill under
  different names or locations. Please review your charge slips                         (Please make an attempt to contact the merchant to
  and check with other members of your household to see if you                          identify this charge before submitting this form.)
  can identify this charge.)

Please provide any additional information regarding the charge:______________________________________
I enrolled in his program 3 months ago for $97. I have attempted for 4 1/2 weeks to contact this company via phone, via email, and via text.
__________________________________________________________________________________________
The company acknowledges that they have received my messages, they just didnt return my calls or respond to any of my emails.I also told them several times to cancel my $97
__________________________________________________________________________________________
subscription in writing, just as their policy states and called and left messages as request. They ran my card for additional charges of $297 with out my consent
__________________________________________________________________________________________
__________________________________________________________________________________________

NOTE: In addition to the recommended information, please include any supporting documentation that will
help us to assist you better. Attach additional sheets of paper if you require more space.

The above information is true and complete to the best of my knowledge:

_________________________________________________                                                      07/9/2020
                                                                                                       _______________________
Customer Signature                                                                                               Date


Please provide a daytime phone number to be contacted at                                                                                     if additional
information is required.




                                                                            -
                                                                           “OVER”
                                                                          Attachment B                                              PX 12, 800
